Title: From Benjamin Franklin to Thomas Coombe, Jr., 22 July 1774
From: Franklin, Benjamin
To: Coombe, Thomas, Jr.


Dear Friend
London, July 22. 1[774]
I received with great Pleasure you[rs of] May 15. as it inform’d me of your Hea[lth, and Hap]piness. I thank you for your Sermons [which I] read with Satisfaction: I am glad that [of my good] Bishop’s pleas’d you. I enclose a Speech [of his,] on the same Subject. It is deem’d here a [Master-piece] of Eloquence. I send also the last Editi[on of some] Lines of your Friend Goldsmith, with the Ad[dition of my] Friend Whitefoord’s Epitaph, whom you [may remem]ber. Also the Heroic Postscript, the Author [of which] is yet unknown. He may be fond of F[ame, as a Poet, but if] he is, his Prudence predominates. That w[hich you] are acquiring as an Orator, gives me Pleas[ure as your] Friend; and it will give [you] yourself the most solid [Satisfaction,] if you find that by your Eloquence you can t[urn many] to Righteousness: Without that Effect, the Pre[acher, or the] Priest, in my Opinion, is not merely sounding [Brass, or a] tinkling Cymbal, which are innocent Things; [he is ra]ther like the Cunning-man in the Old Baily, [who conjures,] and tells Folks their Fortunes, to cheat them [of their] Money.
Mrs. Stevenson and Mrs. Hewson return your Compliments with their best Wishes. We have lost Mr. Hewson, and a great Loss it is. Mrs. Tickell too is lately dead.
My Respects to your good Father. Adieu, my dear Friend, and believe me, ever, Yours most affectionately
B Franklin
Revd Mr Coombe
